DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 05/17/2021.  Claims 1, 11, and 17 have been amended. Therefore, Claims 1-4, 7-8, 10-18, and 20-22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal (2008/0062255).
With respect to claim 1, Gal discloses 
a detector (abstract, ¶ 0019, 0034: discloses “a self-contained portable and compact omni-directional monitoring and automatic alarm video device”) comprising: 
a dynamic acquisition terminal for behavior statistic information of people in a building integrated in the detector, characterized in that the dynamic acquisition terminal for behavior statistic information of people (¶ 0001, 0034, 0041: discloses the device comprises “an omni-directional detection sensor” enables detection of moving objects near the device’s surroundings.  In particular the invention relates to devices for automatic observation and sensing of large regions of interest and having the ability to detect and acquire detailed information concerning events that take place within those areas.) comprises:
a sensor, used for directly acquiring video information or audio and video information of people in the building (¶ 0025, 0034, 0043: discloses “a directional video imaging camera 38” is affixed to the interior of the housing. Also, “a microphone” can be used for remote listening to sounds associated with the events portrayed in the video images.); and 
an analysis component, used for performing analysis processing to the video information or audio and video information to dynamically generate people's behavior statistic information data (¶ 0026, 0046: discloses “a processing assembly 50 comprises a digital signal processor” with integrated software that is capable of extracting the general direction of a predetermined phenomenon from data provided omni-directional sensor assembly and other sensors. The capabilities of the digital signal processor 
a transmitting component, used for dynamically transmitting the people's behavior statistic information data to a fire alarm control system (¶ 0027, 0047: discloses “a communication assembly 52” provides advanced means of communication and documentation for transmitting data including streaming audio and video signals to a remote reception and observation unit.  The remote and observation unit can be a PC or a service provider, e.g., “a security center or an emergency, police or fire number”); 
wherein the people's behavior statistic information data include one or more of people's falling degree and people's abnormal sound. (¶ 0046: discloses detection of a person crying or calling for help and a person or object falling)

With respect to claim 2, Gal discloses the detector according to claim 1, 
wherein the detector comprises a smoke detector or a fire detector. (¶ 0019, 0022, 0042: discloses the housing of the self-contained compact portable observation device may additionally comprise one or more non-optical sensors to measure other phenomenon of interest. Examples of such sensors are smoke detectors, fire detectors, etc.)

With respect to claim 3, Gal discloses the detector according to claim 1, characterized in that the analysis component (¶ 0026, 0046: discloses “the digital signal processor” comprises: 

a data generation subcomponent, used for generating the people's behavior statistic information data according to an analysis result (¶ 0046: discloses the digital signal processor also enables additional capabilities to enable image understanding capabilities according to predefined characteristics. The image understanding capabilities include automatic filtering out of alerts caused by pets, housekeepers, or moving objects outside the region of interest).

With respect to claim 4, Gal discloses the detector according to claim 1, 
characterized in that the analysis processing includes crowdedness degree estimation, people detection (¶ 0046: discloses the image understanding capabilities include filtering out alerts caused by pets, authorized personnel such as housekeepers), people flow estimation (¶ 0046: discloses the image understanding capabilities include moving objects such as a person walking past a window of a room under surveillance), and body posture detection and/or video classification analysis.

With respect to claim 8, Gal discloses the detector according to claim 1, characterized in that the people's behavior statistic information data are transmitted to a 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (2008/0062255) in view of Wedig (2011/0241877).


With respect to claim 7, Gal discloses the detector according to claim 1 (abstract, ¶ 0019, 0034: discloses a self-contained portable and compact omni-directional monitoring and automatic alarm video device), 
Gal does not explicitly disclose the limitations of characterized in that after the video information or audio and video information is subjected to analysis processing, the terminal deletes the video information or audio and video information.
However, Wedig which is pertinent in art to Gal is related to an intelligent evacuation system to help individuals successfully evacuate a building in the event of an evacuation condition. (¶ 0002)
the video information or audio and video information is subjected to analysis processing, the terminal deletes the video information or audio and video information. (¶ 0099: discloses automatically deleting the stored video after a predetermined period of time such as one hour, twelve hours, one week, two weeks, etc.)
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gal to include the ability to delete the audio and video analysis, as taught by Wedig in order to achieve the claimed invention. As disclosed by Wedig, the motivation for the combination would have been to reduce memory requirements at the device. (¶ 0099) 

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal (2008/0062255) in view of Cirker (2010/0220192).

With respect to claim 10, Gal discloses 
the detector according to claim 1 (abstract, ¶ 0019, 0034: discloses a self-contained portable and compact omni-directional monitoring and automatic alarm video device), characterized in that the sensor is installed inside of the detector. (¶ 0041: discloses the omni-directional detection sensor is located at the upper part of the housing.)
The Gal reference does not explicitly disclose that the sensor is installed on a base of the detector.
However, Cirker which is pertinent in art to Gal is related to surveillance, monitoring, and security devices. (¶ 0002)
characterized in that the sensor is installed on a base of the detector. (¶ 0018, 0021, 0031: discloses a camera system may be masked and integrated into a device such as a smoke detector and the camera system components may be located below the actual detector components.  Screw holes may be placed at the bottom of the device’s chassis to disguise the camera lens.)
As taught by Cirker in at least ¶ 0018, 0021, 0031, the use of a smoke detector integrated with camera components located below the actual detector components was known in the prior art.  Furthermore, all of the claimed elements would continue to operate in the same manner. 
Therefore, the results would have been predictable to one of ordinary skill in the art. Based on the findings, it would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the device of Gal with the ability to locate the camera components below the actual detector components as 

9.	Claims 11-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (2011/0241877) in view of Gal (2008/0062255)

With respect to claim 11, Wedig discloses an evacuation system (¶ 0021-0022: discloses an evacuation system), 
characterized in that the evacuation system comprises: 
a plurality of detectors  (¶ 0023: discloses the sensory nodes 105, 110, 115, and 120 can be configured to detect an evacuation condition.), each detector including: 
a dynamic acquisition terminal for behavior statistic information of people in a building integrated in the detector (¶ 0032: discloses an occupancy unit 225 included in sensory node 200), characterized in that the dynamic acquisition terminal for behavior statistic information of people (¶ 0035-0036: discloses occupancy unit 225 can be used to detect and/or monitor occupancy of a structure.) comprises: 
a sensor, used for directly acquiring video information or audio and video information of people in the building (¶ 0035-0036: discloses a single infrared sensor can be used to scan an entire area including multidirectional monitoring.); and 
an analysis component, used for performing analysis processing to the video information or audio and video information to dynamically generate people's behavior 
a transmitting component, used for dynamically transmitting the people's behavior statistic information data to a fire alarm control system (¶ 0026, 0040, 0064: discloses “a transceiver 230” can be used to transmit the occupancy information and can be used to communicate with any other source. In the event of an evacuation condition “an emergency response center 140” can be automatically notified.); 
an escape route generation device, used for dynamically and optimally generating an escape route at least based on the people's behavior statistic information data transmitted by the dynamic acquisition terminals for behavior statistic information (¶ 0025, 0027, 0040: discloses “decision node 125” can be configured to determine one or more evacuation routes upon detection of an evacuation condition. For example, transceiver 230 can periodically transmit occupancy information to the decision node and/or transceiver 230 can be used to transmit the occupancy information to the decision node along with an indication of the evacuation condition.); and 
an evacuation indicating system, used for dynamically generating and displaying evacuation sign information at least based on the escape route (¶ 0041, 0053: discloses “a warning unit” including a speaker and/or a display for conveying an evacuation route or routes.  If multiple evacuation routes are used based on occupancy information or the fact that numerous safe evacuation routes exist the evacuation message can include multiple evacuation routes in the alternative.); 
Wedig discloses in ¶ 0037 determining if occupants are moving or still, to track the direction of occupant traffic, to track the speed of traffic, to track the volume of occupant traffic etc.  
Wedig does not explicitly disclose wherein the people's behavior statistic information data include one or more of people's falling degree and people's abnormal sound.
However, Gal which is pertinent in art to Wedig is related to the field of monitoring systems. (¶ 0001)
wherein the people's behavior statistic information data include one or more of people's falling degree and people's abnormal sound. (¶ 0046: discloses using image understanding capabilities that enables automatic detection of distress situations such as smoke, fire, a person crying or calling for help, and a person or object falling)
Accordingly, the prior art references teach that it is known that occupant tracking  and image understanding capabilities are functional equivalents for providing information about people during an emergency or distress situation.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the image understanding capabilities taught by Gal for the occupant tracking features of Wedig because both elements were known equivalents for analyzing information about people during an emergency or distress situation in the field of monitoring systems.  The substitution would have resulted in the predictable result of providing information about distressed persons in need during an evacuation.

With respect to claim 12, the combination of Wedig and Gal discloses the evacuation system according to claim 11, 
characterized in that the fire alarm control system transmits the people's behavior statistic information data to the escape route generation device after determining to trigger an alarm. (¶ 0101-0103: Wedig discloses upon detection of an evacuation condition, the system server can provide information regarding the evacuation condition to an emergency responder server.  The evacuation condition record provided can include occupancy information, statistics regarding the evacuation condition, etc.)

With respect to claim 13, the combination of Wedig and Gal discloses the evacuation system according to claim 11, 
characterized in that the evacuation system further comprises a firefighting apparatus state information generation module, which is used for dynamically transmitting firefighting apparatus state information to the escape route generation device (¶ 0054: Wedig discloses a portable occupancy unit that firefighters use to determine whether any human is present in the room with limited or no visiblity.); and 
the escape route generation device further dynamically and optimally generates the escape route at the same time based on the firefighting apparatus state information. (¶ 0025: Wedig discloses decision node can determine the one or more evacuation routes based on occupancy information, the type of evacuation condition, the magnitude of the evacuation condition, the locations at which the evacuation condition is detected, the layout of the structure. Upon determination of one or more evacuation routes decision nodes can convey the routes to individuals in the structure.)
With respect to claim 14, the combination of Wedig and Gal discloses the evacuation system according to claim 11, 
characterized in that the escape route is computed based on a shortest route algorithm or a shortest time algorithm. (¶ 0049: Wedig discloses the evacuation routes are determined based at least in part on a layout of the structure which represents a shortest route algorithm, the occupancy information, the type of evacuation condition, and the severity of the evacuation condition and or the locations.)

With respect to claim 15, the combination of Wedig and Gal discloses the evacuation system according to claim 11, 
characterized in that the evacuation indicating system (¶ 0022: Wedig discloses an evacuation system) comprises an evacuation sign information generation device (¶ 0041, 0053: Wedig discloses “a warning unit”) and a plurality of indicating devices (¶ 0041, 0053: Wedig discloses each node may convey one or more designated routes.), 
wherein the evacuation sign information generated by the evacuation sign information generation device is transmitted to the plurality of displaying devices. (¶ 0041, 0053: Wedig discloses one or more evacuation routes can be conveyed by warning units of nodes such as warning unit 235.  The nodes may all convey the same evacuation routes.)

With respect to claim 16, the combination of Wedig and Gal discloses the evacuation system according to claim 15, 


With respect to claim 17, Wedig discloses 
an evacuation method comprising: 
at a dynamic acquisition terminal integrated in a detector (¶ 0032: discloses an occupancy unit 225 included in sensory node 200), acquiring video information or audio and video information of people in a building (¶ 0035-0036: discloses occupancy unit 225 can be used to detect and/or monitor occupancy of a structure.); 
at the dynamic acquisition terminal integrated in the detector, performing analysis processing to the video information or audio and video information to dynamically generate people's behavior statistic information data (¶ 0035-0037: discloses occupancy unit 225 can be used to monitor occupancy patterns and can also use a video and video/image analysis to determine occupancy.  Occupancy unit 225 can also be used to determine if occupants are moving or still, to track the direction of occupant traffic, to track the speed of occupant traffic, to track the volume of occupant traffic, etc.); 
at the dynamic acquisition terminal integrated in the detector, transmitting the people's behavior statistic information data to a fire alarm control system (¶ 0026, 0040, 
at an escape route generation device, dynamically and optimally generating an escape route at least based on the people's behavior statistic information data (¶ 0025, 0027, 0040: discloses “decision node 125” can be configured to determine one or more evacuation routes upon detection of an evacuation condition. For example, transceiver 230 can periodically transmit occupancy information to the decision node and/or transceiver 230 can be used to transmit the occupancy information to the decision node along with an indication of the evacuation condition.); and 
dynamically generating and displaying evacuation sign information based on the escape route (¶ 0041, 0053: discloses “a warning unit” including a speaker and/or a display for conveying an evacuation route or routes.  If multiple evacuation routes are used based on occupancy information or the fact that numerous safe evacuation routes exist the evacuation message can include multiple evacuation routes in the alternative.); 
Wedig discloses in ¶ 0037 determining if occupants are moving or still, to track the direction of occupant traffic, to track the speed of traffic, to track the volume of occupant traffic etc.  
Wedig does not explicitly disclose wherein the people's behavior statistic information data include one or more of people's falling degree and people's abnormal sound.
However, Gal which is pertinent in art to Wedig is related to the field of monitoring systems. (¶ 0001)

Accordingly, the prior art references teach that it is known that occupant tracking  and image understanding capabilities are functional equivalents for providing information about people during an emergency or distress situation.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the image understanding capabilities taught by Gal for the occupant tracking features of Wedig because both elements were known equivalents for analyzing information about people during an emergency or distress situation in the field of monitoring systems.  The substitution would have resulted in the predictable result of providing information about distressed persons in need during an evacuation.

With respect to claim 18, the combination of Wedig and Gal discloses the evacuation method according to claim 17, 
characterized in that the analysis processing includes crowdedness degree estimation, people detection (¶ 0035-0037: Wedig discloses detect/monitor the occupancy using one or more motion detectors to detect movement.), people flow estimation (¶ 0035-0037: Wedig discloses determining if occupants are moving or still to track the direction of occupant traffic, to track speed of occupant traffic, to track the volume of occupant traffic), body posture detection (¶ 0061: Wedig discloses using 

With respect to claim 20, the combination of Wedig and Gal discloses the evacuation method according to claim 17, 
characterized in that after the video information or audio and video information is subjected to analysis processing, any of the video information or audio and video information is stored in a terminal. (¶ 0099: Wedig discloses the video captured by the video camera can be sent to a remote server and stored at the remote server.)

With respect to claim 21, the combination of Wedig and Gal discloses the evacuation method according to claim 17, 
characterized in that, in the step of dynamically and optimally generating the escape route, the method further comprises the step of dynamically and optimally generating the escape route at the same time based on firefighting apparatus state information. (¶ 0025: Wedig discloses decision node can determine the one or more evacuation routes based on occupancy information, the type of evacuation condition, the magnitude of the evacuation condition, the locations at which the evacuation condition is detected, the layout of the structure. Upon determination of one or more evacuation routes decision nodes can convey the routes to individuals in the structure.)

With respect to claim 22, the combination of Wedig and Gal discloses the evacuation system according to claim 17, 


Response to Arguments
10.	Applicant’s arguments and amendments with respect to claim(s) 1-4, 7-8, 10-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629